DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2018/0337317 A1 to Kimura et al., cited in IDS, “Kimura”, in view of U.S. Patent Application Publication Number 2014/0124010 A1 to Vaudo et al., “Vaudo”.
Regarding claim 1, Kimura discloses a power generation element (e.g. FIG. 1), comprising:
a first conductive layer (E1, ¶ [0023]);
a second conductive layer (E2, ¶ [0023]); and
a first member (11, ¶ [0023]) provided between the first conductive layer (E1) and the second conductive layer (E2), the first member including a first semiconductor having polarity (¶ [0036],[0043],[0045],[0065]); and
a gap (20, ¶ [0024]) being between the second conductive layer (E2) and the first member (11).
Although Kimura teaches wherein the surface (11a) may be in the <000-1> direction (¶ [0043]) or a semi-polar plane (¶ [0036]) which one having ordinary skill in the art would recognize to be at an angle from the (0001) c plane, Kimura fails to clearly teach wherein the <000-1> direction (i.e. c- direction) of the first semiconductor (11) being oblique to a first direction from the first conductive layer (E1) toward the second conductive layer (E2).  
Vaudo teaches forming a power generation element (thermoelectric device, Abstract) wherein the c-direction of a first member (e.g. 102n, ¶ [0081]) is oblique (¶ [0029]) from the normal direction (110n, ¶ [0081]).  Vaudo further teaches wherein the first member (i.e. thermoelectric film) may be a polar semiconductor (e.g. gallium nitride (GaN), ¶ [0026],[0028]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kimura with the polar semiconductor first member at an angle as taught by Vaudo in order to improve the performance (e.g. DTMAX) of the thermoelectric material (Vaudo ¶ [0004]-[0007],[0010],[0045],[0047]).

Regarding claim 2, although Kimura in view of Vaudo yields the element according to claim 1, Kimura fails to clearly state wherein the first semiconductor includes Alx1Ga1-x1N (0 <= x1 <= 1).
Vaudo teaches wherein the first member (i.e. thermoelectric film) may be GaN (¶ [0026],[0028], i.e. x1 = 0).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kimura in view of Vaudo with the first semiconductor of GaN as taught by Vaudo since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 4, Kimura in view of Vaudo yields the element according to claim 1, Kimura and Vaudo fail to clearly anticipate wherein an angle between the first direction and the direction of the first semiconductor is not less than 4° and not more than 32°.
However, Vaudo teaches wherein an angle may be less than 35° or 15° or less (¶ [0034],[0037],[0038]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Kimura in view of Vaudo with the angle within the claimed range as suggested by the ranges of Vaudo since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the tilt angle determines properties of the thermoelectric film such as resistance (Vaudo FIG. 1B ¶ [0080]) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 12, Kimura in view of Vaudo yields the element according to claim 1, and Kimura further discloses (FIG. 1) a second member (12, ¶ [0022]) provided between the first member (11) and the second conductive layer (E2) and separated from the first member, the second member including a second semiconductor having a polarity (AlN, ¶ [0023]).

Regarding claim 13, Kimura in view of Vaudo yields the element according to claim 12, and Kimura further discloses wherein the second semiconductor (12) includes AlxzGa1-x1N (0 <= x2 <= 1) (AlN, i.e. x2=1, ¶ [0023]).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Large field emission current from Si-doped AlN film grown by MOCVD on n-type (001) 6H-SiC” in Chemical Physical Letters 651 (2016) 76-79 by F. Liang et al., “Liang”, in view of U.S. Patent Application Publication Number 2011/0081549 A1 to Nagata et al., “Nagata”.
Regarding claim 1, Liang discloses a power generation element (Figure 1), comprising:
a first conductive layer (n-type (001) SiC);
a second conductive layer (thin Au film); and
a first member (Si-doped AlN) provided between the first conductive layer and the second conductive layer, 
a gap (between insulation layer as pictured) being between the second conductive layer and the first member.
Liang fails to clearly teach the first member including a first semiconductor having polarity, a <000-1> direction of the first semiconductor being oblique to a first direction from the first conductive layer toward the second conductive layer.  Liang teaches wherein the cathode is Si-doped aluminum nitride (AlN) on n-type (001) silicon carbide (SiC) (Figure 1).
Nagata teaches forming oblique angled aluminum nitride (AlN) on off-angle from c-plane silicon carbide (SiC) (¶ [0016],[0038]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Liang using an off-angled silicon carbide (SiC) substrate with consequently oblique angled aluminum nitride (AlN) as taught by Nagata in order to suppress the propagation and/or generation of crystal defects (Nagata ¶ [0015],[0016]).

Regarding claim 2, Liang in view of Nagata yields the element according to claim 1, and Liang further teaches wherein the first semiconductor includes Alx1Ga1-x1N (0 <= x1 <= 1) (AlN, i.e. x1=1).

Regarding claim 3, Liang in view of Nagata yields the element according to claim 1, and Liang further teaches wherein the first semiconductor (Si-doped AlN) is of an n-type (silicon is inherently an n-type dopant for AlN).

Regarding claim 4, although Liang in view of Nagata yields the element according to claim 1, Liang and Nagata fail to clearly anticipate wherein an angle between the first direction and the direction of the first semiconductor is not less than 4° and not more than 32°.
However, Nagata teaches adjusting the angle including for example 20° (¶ [0040]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Liang in view of Nagata with the angle within the claimed range as suggested by Nagata since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the angle determines the resulting crystal quality and/or crystal orientation making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
Claims 1,2,4 are rejected under 35 U.S.C. 103 as being unpatentable over “Photon-enhanced thermionic emission for solar concentrator systems” in Nature Materials, Volume 9, pages 762–767 (2010), to Jared W. Schwede et al., “Schwede”, in view of U.S. Patent Application Publication Number 2012/0208355 A1 to Hachigo, “Hachigo”.
Regarding claim 1, Schwede discloses (e.g. Figure 1, page 767 left column “Methods”) a power generation element, comprising:
a first conductive layer (e.g. cathode contact);
a second conductive layer (e.g. anode contact); and
a first member (GaN, page 767 left column “Methods”) between the first conductive layer and the second conductive layer, the first member including a first semiconductor (GaN) having polarity (GaN is inherently polar), 
a gap (as pictured in e.g. Figure 1) between the second conductive layer and the first member.
Schwede fails to clearly teach wherein a <000-1> direction of the first semiconductor being oblique to a first direction from a first conductive layer toward the second conductive layer.
Hachigo teaches oblique angle GaN (Abstract, ¶ [0015]-[0017], oblique from <0001> is inherently also oblique from <000-1>).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Schwede with oblique angled GaN as exemplified by Hachigo in order to select GaN which has reduced crack frequency (Hachigo ¶ [0005]-[0014]).

Regarding claim 2, Schwede in view of Hachigo yields the element according to claim 1, and Schwede further teaches wherein the first semiconductor element includes Alx1Ga1-x1N (0 <= x1 <= 1) (i.e. GaN, x1 = 0).

Regarding claim 4, although Schwede in view of Hachigo yields the element according to claim 1, Schwede and Hachigo fail to clearly anticipate wherein an angle between the first direction and the <000-1> direction of the first semiconductor is not less than 4° and not more than 32°.
However, Hachigo teaches wherein the angle may be 18° or 23° (Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Schwede in view of Hachigo with the angle within the claimed range as suggested by Nagata since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the angle determines the amount of crystal cracks making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Allowable Subject Matter
Claims 5-11,14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric A. Ward/               Primary Examiner, Art Unit 2891